Citation Nr: 1236009	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to May 1992.  She also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Previously, these matters were before the Board in July 2011, at which time they were remanded for further development.  Unfortunately, the remand orders were not fully complied with, and VA has not satisfied its duty to assist the Veteran, thus requiring an additional remand for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal must be remanded to obtain additional records, and, if necessary, for a new medical opinion to address the etiology of her hypertension, as well as any heart disease that may be present.

In the July 2011 remand, the Board ordered that the RO make all appropriate efforts to obtain the Veteran's service treatment records (STRs) from her service in the National Guard.  Specifically, the RO was instructed to "contact the appropriate service department and/or records custodian(s), to specifically include the National Personnel Records Center (NPRC), with a request for copies of any outstanding service records."  If no records were available, the RO was to issue a Formal Finding on the Unavailability of Records Memorandum, and inform the Veteran of that unavailability, pursuant to 38 C.F.R. § 3.159(e)(1).  These instructions have not been fully complied with.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO submitted a request to the NPRC in July 2011 seeking the Veteran's STRs from the South Carolina National Guard.  The NPRC responded in August 2011, informing the RO that they did not have any records for the Veteran, and further suggested that the RO "use [the Defense Personnel Records Information System (DPRIS)] Web to obtain information from official military personnel folders in the custody of the Department of Defense."  The RO was specifically referred to VA Fast Letter 09-45.  Fast Letter 09-45 provides instructions for DPRIS submissions.

There is no suggestion in the record that the RO followed the NPRC's recommendation to seek records through the DPRIS Web.  Notably, the NPRC's recommendation is directly in line with the July 2011 remand instruction that the RO should contact the appropriate service department to obtain the Veteran's records.  Such development should be accomplished before any formal finding regarding the availability of the Veteran's records is made.

Further, the RO never issued a Formal Finding on the Unavailability of Records Memorandum, as instructed by the July 2011 remand.  Should the records not be available through the DPRIS Web, or through any other reasonable source suggested by the Department of Defense, then such a memorandum, in compliance with 38 C.F.R. § 3.159(e)(1) should be issued to the Veteran.

The Board notes that the RO did comply with the remand instruction to request that the Veteran submit appropriate releases to obtain private treatment records for her heart disease and hypertension.  The request in the August 2011 letter to the Veteran was vague, however, and could reasonably be read to suggest that the records from the private treatment providers she had previously indicated (Dr. Harrison, Dr. Massey, Dr. McKay, and Dr. Fravel) had already been obtained.  As this matter is being remanded, further efforts to obtain the private records should be made, specifically informing the Veteran that the complete records from the above-listed doctors have not yet been obtained, and that the Veteran's efforts are necessary if VA is to obtain those records.

Finally, the July 2011 remand instructed the RO to afford the Veteran an examination after all other requested development had been completed.  An examination was provided in August 2011.  However, the records sought through the July 2011 remand, as well as the present remand, have not yet been obtained.  Should additional records be associated with the Veteran's claims file pursuant to the remand instructions herein, an updated medical opinion taking those records into consideration must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate service department using the DPRIS Web (as detailed by VA Fast Letter 09-45), with a request for copies of any outstanding service treatment records, including but not limited to, the Veteran's service treatment records from her National Guard service.  

If attempts to contact the appropriate service department to obtain service treatment records through the DPRIS Web are unsuccessful, the RO should contact the service department through other appropriate means.

All attempts to procure the Veteran's service treatment records must be fully documented in the claims file.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  The RO must also attempt to obtain all outstanding private treatment records previously identified in a March 2009 Authorization and Consent to Release Information (Release), including treatment records from Dr. Harrison, at South Carolina Heart Center; Dr. Jean Massey at Internal Medicine; Dr. McKay at Lexington Family Practice; Dr. Fravel; Baptist Medical Center; and Irmo-Lexington Urgent Care.  

The RO should specifically inform the Veteran that complete records from those treatment providers are not in VA's possession, and that such records are necessary to adjudicate her claims.  

The RO should request that the Veteran sign any necessary releases prior to attempting to obtain the identified records.  All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow her the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, if additional relevant evidence has been added to the record, as a result of the above actions or otherwise, the RO should return the file to the August 2011 examiner (if available) to obtain an addendum to the examination report that takes all of the Veteran's medical records into consideration.  If this examiner is no longer available, the claims file should be provided to an appropriate VA medical professional.

Based on the review of all pertinent records, including both medical records and the Veteran's lay assertions, the examiner is asked to address the following:

(a) Is it at least as likely as not (i.e., a 50 percent or   greater probability) that the Veteran has heart disease or hypertension that had its onset during her period of active duty from November 1981 to May 1992, became manifest within a one-year period following her discharge from this period od active duty, or is otherwise causally related to this period of active duty?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that heart disease and/or hypertension preexisted any period of active duty for training (ACDUTRA) during the Veteran's National Guard service.  If found to preexist any period of ACDUTRA, the examiner is asked to indicate (1) whether the preexisting condition worsened (underwent a permanent increase in disability) during that period of ACDUTRA and (2) whether the condition permanently worsened beyond the natural progress of the disease.

(c) If heart disease and/or hypertension is not found to have preexisted a period of ACDUTRA, then the examiner should state whether it is at least as likely related to any period of ACDUTRA reflecting treatment for such.

In making these determinations, the examiner(s) is asked to address the Veteran's own statements regarding the onset and continuity of her symptomatology.

The examiner should prepare a printed (typewritten) report setting forth a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


